PER CURIAM.
Appellant raises two points on appeal, only one of which merits discussion. Immediately prior to sentencing, the trial court speculated about Appellant’s past behavior for which there was no record basis. Moreover, the subject matter of the past behavior was not relevant to the sentence. Under these circumstances, the sentence must be reversed and remanded for re-sentencing before a different judge.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
ORFINGER and TORPY, JJ., and JACOBUS, B.W., Senior Judge, concur.